Grace River Ranch, LLC [ and
                                                                County of La Salle, as third-
                                                                party defendant]Appellee/s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 6, 2015

                                   No. 04-15-00127-CV

    EL CABALLERO RANCH, INC. a/k/a El Caballero, LLC and Laredo Marine, LLC,
                               Appellant

                                             v.

     GRACE RIVER RANCH, LLC and County of La Salle, as third-party defendant],
                              Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 13-04-00108-CVL
                         Honorable Stella Saxon, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.            The
appellant’s brief is due on April 29, 2015.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court